                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

Christine M. M., 1                             )
                                               )
               Plaintiff,                      )
                                               )
vs.                                            )         Case No. 21-cv-776-DWD
                                               )
COMMISSIONER OF SOCIAL                         )
SECURITY,                                      )
                                               )
               Defendant.                      )

                                               ORDER

DUGAN, District Judge:




to proceed in forma pauperis (Doc. 2). Two issues must be resolved before in forma pauperis

status can be granted: the plaintiff must show that she is indigent by submitting an

                                                       sets [she] possesses [showing] that [she] is



be clearly frivolous or malicious. 28 U.S.C. § 1915(e)(2).

        Here, the Court is satisfied that Plaintiff is indigent based on her affidavit, and the



the Court GRANTS                               for leave to proceed in forma pauperis without

prepayment of fees and costs. Plaintiff is warned, however, that should it become




1                                                                      used in this Order due to privacy
concerns. See, Fed. R. Civ. P. 5.2(c) and the Advisory Committee Notes thereto.

                                                   1
apparent at any point in the future that this action is frivolous or malicious, this action

may be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       If Plaintiff wishes for the United States Marshals Service to serve process in this

case, Plaintiff shall provide the United States Marshals Service with a summons issued in

this case, completed USM-285 forms, and sufficient copies of the complaint. The court

DIRECTS the United States Marshal, upon receipt of the aforementioned documents, to

serve a copy of the summons, complaint, and this Order upon Defendant Commissioner

of Social Security, the United States Attorney for the Southern District of Illinois, and the

Attorney General of the United States, pursuant to Federal Rule of Civil Procedure 4(c)(3)

and in the manner specified by Rule 4(i)(1) & (2). Costs of service shall be borne by the

United States.

       SO ORDERED.


       Dated: July 8, 2021
                                          _____________________________
                                          DAVID W. DUGAN
                                          United States District Judge




                                             2
